Citation Nr: 0838078	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  04-21 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

1.  Entitlement to an initial rating in excess of 10 percent 
for service-connected residuals of kidney stones, prior to 
July 9, 2004. 

2.  Entitlement to an increased disability rating for 
service-connected residuals of kidney stones, rated as 30 
percent disabling on and after July 9, 2004.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1978 to 
September 1982.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Offices (RO) 
in St. Petersburg, Florida, that assigned a noncompensable 
disability for residuals of kidney stones, pursuant to a June 
2003 Board decision that had granted service connection for 
the same.  Subsequently, in a July 2005 rating decision, a 30 
percent evaluation was assigned, effective from July 9, 2004.  
Then in a May 2008 rating decision, a 10 percent rating was 
assigned, from April 10, 1996 (date of claim for service 
connection) to July 9, 2004.  Since neither decision resulted 
in a full grant of the benefits sought on appeal, and since 
the veteran did not withdraw her claim of entitlement to a 
higher initial rating, the matter remains before the Board 
for appellate review.  See  AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The Board notes that during the pendency of this appeal, the 
veteran relocated from Florida to Colorado; thus the appeal 
is now under the jurisdiction of the Denver, Colorado RO.  

A video conference hearing was held in January 2006, with the 
veteran sitting at the Denver RO, and the undersigned sitting 
in Washington, DC.  A transcript of the testimony is in the 
claims file.

In an April 2006 decision, the Board remanded the veteran's 
claim in order to obtain additional treatment records and to 
afford the veteran a VA examination.  Subsequently, the 
veteran's VAMC outpatient treatment records dated through 
April 2008 and records from MacDill Air Force Base, dated 
from April to June 1988, were obtained and associated with 
the veteran's claims file.  In addition, the veteran 
underwent a VA examination in March 2008.  Therefore, the 
Board finds that its remand instructions were substantially 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance).


FINDINGS OF FACT

1.  For the period prior to July 9, 2004, the veteran's 
residuals of kidney stones resulted in recurrent stone 
formation requiring diet therapy.  

2.  For the entire appeals period, the veteran's residuals of 
kidney stones have been manifested by recurrent stone 
formation requiring drug and diet therapy, but constant 
albuminuria with some edema, or definite decrease in kidney 
function, or hypertension at least 40 percent disabling under 
Diagnostic Code 7101 have not been shown.


CONCLUSIONS OF LAW

1.  For the period prior to July 9, 2004, the criteria for an 
initial 30 percent rating for the veteran's residuals of 
kidney stones have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 4.115b, Diagnostic 
Codes 7508, 7509 (2008).

2.  The criteria for a disability rating in excess of 30 
percent for residuals of kidney stones have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 4.115b, Diagnostic Codes 7508, 7509 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the veteran is expected to provide; and (4) 
must ask the veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

In this case, the veteran's appeal arises from her 
disagreement with the initial evaluation following the grant 
of service connection for the residuals of kidney stones.  
The United States Court of Appeals for the Federal Circuit 
and the United States Court of Appeals for Veterans Claims 
(Court) have held that once service connection is granted the 
claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

Moreover, since VA's notice criteria was satisfied because 
the RO granted the veteran's claim for service connection, 
the Board also finds that VA does not run afoul of the 
Court's recent holding in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008). 

Accordingly, the duty to notify has been fully met in this 
case and the veteran was made aware that it was ultimately 
her responsibility to give VA any evidence pertaining to her 
claim.  

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the veteran's service treatment records, VA 
treatment records and private medical records pertinent to 
the years after service.  Additionally, the veteran was 
afforded VA examinations in December 2002, March 2003, July 
2005 and March 2008 in connection with her claim.  The Board, 
therefore, finds that the VCAA duty to assist has also been 
satisfied. 

LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in a claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id. 

In this case, the veteran's residuals of kidney stones were 
assigned a 10 percent evaluation April 10, 1996 to July 9, 
2004 and a 30 percent evaluation on and after July 9, 2004, 
pursuant to 38 C.F.R. § 4.115b, Diagnostic Codes 7508, 7509. 

Diagnostic Code 7508, located in 38 C.F.R. § 4.115b, provides 
that nephrolithiasis (the presence of kidney stones) should 
be rated as hydronephrosis, except for recurrent stone 
formation requiring one or more of the following: 1. diet 
therapy; 2. drug therapy; 3. invasive or non-invasive 
procedures more than two time/year.  If rated under 
Diagnostic Code 7508, the rating assigned to the disability 
is 30 percent.

Diagnostic Code 7509, also located in 38 C.F.R. § 4.115b, 
provides rating criteria for hydronephrosis.  A 10 percent 
rating is warranted for only an occasional attack of colic, 
not infected and not requiring catheter drainage.  A 20 
percent rating is warranted for frequent attacks of colic, 
requiring catheter drainage.  A 30 percent rating is 
warranted for frequent attacks of colic with infection 
(pyonephrosis), kidney function impaired.  Severe 
hydronephrosis is to be rated as renal dysfunction.

Under 38 C.F.R. § 4.115a, renal dysfunction will be rated 30 
percent disabling where there is albumin constant or 
recurring with hyaline and granular casts or red blood cells; 
or, transient or slight edema or hypertension at least 10 
percent disabling under diagnostic code 7101.  A 60 percent 
rating contemplates constant albuminuria with some edema; or 
definite decrease in kidney function; or, hypertension at 
least 40 percent disabling under diagnostic code 7101.  38 
C.F.R. § 4.115a.  A 40 percent evaluation for hypertension 
requires clinical evidence of a diastolic pressure 
predominantly 120 or more.  38 C.F.R. § 4.104, Diagnostic 
Code 7101 (2007).



I.  Rating in excess of 10 percent for the period prior to 
July 9, 2004

The veteran filed a claim for service connection for kidney 
stones on April 10, 1996.  As discussed above, effectuating a 
June 2003 Board decision, the RO issued a rating decision in 
August 2003 that granted service connection for the residuals 
of kidney stones.  A noncompensable rating was initially 
assigned.  However, by a rating action dated in May 2008 
rating decision, the noncompensable rating was increased to 
10 percent, effective from April 10, 1996 to July 9, 2004.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to a 30 percent disability evaluation for 
the residuals of kidney stones for the period prior to July 
9, 2004.  In this regard, the veteran has submitted numerous 
treatment records, dated from approximately 1996 through 
April 2008.  Concerning the numerous treatment records in the 
veteran's claims file, the Board notes that it has thoroughly 
reviewed all of the evidence in the veteran's claims file.  
However, although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the veteran or on her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below therefore focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran).

Turning to the most salient evidence of record, the veteran 
underwent a VA examination in December 2002.  At that 
examination, the veteran reported that she was first 
diagnosed with an episode of kidney stones/renal colic in 
June 1979, and from that time until January 1999 she had 
multiple episodes of renal colic.  The veteran stated that in 
that 20 year period, she had approximately 10 episodes of 
kidney stones.  The veteran also stated that as of the date 
of the examination, she had not had a kidney stone since 
January 1999.  She continued that she had not had any surgery 
or other invasive procedure for removal of the stones, and 
that they passed by spontaneously.  The veteran attributed 
the quiescence of her renal condition to adherence to diet 
and increased intake of fluids, particularly cranberry juice.  
She stated that as long as she stayed away from foods that 
exacerbated her condition and continued to drink plenty of 
fluids, she was not bothered with any episodes of kidney 
stones.  

The veteran also underwent a VA examination in March 2003.  
Following a review of the claims file and physical 
examination, the examiner specifically diagnosed the veteran 
as having kidney stone disease was "recurrent."  He added 
that the veteran's period of quiescence of her disease 
process since 1999 was due to her adherence to medical 
therapy, which included adequate fluid intake and diet 
modification.  

In addition, the veteran's VAMC outpatient treatment records 
and private treatment records prior to July 9, 2004 do note a 
history of renal calculi.  However, prior to July 9, 2004, 
the veteran had far fewer complaints of pain or passing 
stones than she did in treatment records after July 9, 2004.  
An April 2001 treatment note indicated that the veteran gave 
a history of passing two to three kidney stones per year for 
the period prior to 1999.  Several treatment notes describe 
her condition as being stable.  There are also references to 
the veteran controlling her kidney stone disease through 
proper diet.

Thus, the Board concludes that prior to July 9, 2004, the 
veteran is entitled to an initial evaluation of 30 percent 
for residuals of kidney stones.  The Board recognizes the 
fact the medical evidence of record shows that the veteran 
experienced two to three kidney stones per year prior to 
1999, and that no kidney stones were reported from 1999 to 
April 2004.  The veteran does not argue the contrary.  
However, she has repeatedly credited the stability of her 
kidney stone disease with her adherence to a medically 
prescribed diet.  To that end, the Board's attention is drawn 
to the March 2003 VA examination that specifically diagnosed 
the veteran as having recurrent kidney stone disease that 
required diet therapy.  Taken with the evidence of record and 
the credible testimony of the veteran, and resolving the 
benefit of the doubt in favor the veteran, the Board finds 
that the criteria for a 30 percent rating for the residuals 
of kidney stones have been met for the period from April 10, 
1996, to July 9, 2004.  

II.  Rating in excess of 30 percent

In considering the evidence of record under the laws and 
regulations as set fourth above, the Board concludes that the 
veteran is not entitled to an evaluation in excess of 30 
percent for entire claims period.

A review of the veteran's VAMC outpatient treatment records 
indicates that prior to June 2004, the veteran had only two 
documented incidents of kidney stones.  However, on July 9, 
2004, the veteran began reporting blood in her urine.  
Shortly thereafter, in January of 2005, it was noted that the 
veteran had two kidney stones and she continued to have blood 
in her urine.  In June 2005, the veteran was warned that she 
may need a nephrectomy in the future if the right kidney was 
damaged.  

The veteran then underwent a VA examination in July 2005.  At 
that examination, it was noted that a February 2005 CT scan 
revealed a staghorn calculus on the right side of the 
veteran's abdomen and a smaller stone on the left.  Smaller 
stones were noted in the lower pole of the left kidney.  No 
hydronephrosis was noted on either side.  The examiner noted 
a large amount of blood in the veteran's urine.  The examiner 
diagnosed the veteran with bilateral renal calculi with 
staghorn calculus on the right, chemical composition of 
previous stones calcium oxylate with presently normal renal 
function, stone passage at least 5 to 6 times per year.

Subsequent to the July 2005 VA examination, the veteran's 
VAMC outpatient treatment records show numerous complaints of 
bilateral flank pain and kidney stones.  The veteran also 
kept a log of when she passed kidney stones from November 
2005 to February 2008.  According to the logs, the veteran 
passed kidney stones several times per week, more frequently 
than was noted at the July 2005 VA examination.  


Accordingly, the veteran was afforded a VA examination in 
March 2008.  At that examination, the examiner noted an 
extensive history of recurrent passing kidney stones.  The 
veteran reported that when she passed a stone, she had pain 
on both sides of her back and this was accompanied by nausea, 
vomiting and gross hematuria.  The examiner noted that per 
the veteran's records, she did have a staghorn calculus in 
her right kidney and she was put on a low calcium diet which 
did help decrease the frequency of her stones.  The examiner 
also noted that the veteran experienced 2 - 3 urinary tract 
infections per year and that she had some problems with 
incontinence, but that she did not wear any pads or diapers.  
In addition, the examiner reported that the veteran did not 
know of any renal insufficiency.  A history of high blood 
pressure was also noted; however at the time of the 
examination the veteran's blood pressure readings were 
128/60, 140/64 and 128/60.  The examiner diagnosed the 
veteran with renal calculi, staghorn calculus, with chronic, 
painful, recurrent passing of stones.  The examiner noted 
that the condition was controlled with medication, hydration 
and diet.  He also noted that the veteran's morbid obesity 
prevented mechanical intervention, and that she had normal 
renal function and a history of hypertension that was 
controlled by medication.

Thus, the Board finds that an evaluation in excess of 30 
percent for the veteran's service-connected residuals of 
kidney stones is not warranted.  The veteran's recurrent 
kidney stone disease clearly requires drug and diet therapy.  
However, there is no evidence that her kidney stone disorder 
causes constant albuminuria with some edema, decreased kidney 
function, or hypertension at least 40 percent disabling under 
Diagnostic Code 7101.  See 38 C.F.R. § 4.115a.  Pursuant to 
Diagnostic Code 7101, a 40 percent evaluation is assigned for 
diastolic pressure predominantly 120 or more.  As noted 
above, at the veteran's March 2008 VA examination, and 
throughout her VAMC outpatient treatment records, her blood 
pressure readings have consistently been non-compensable 
under DC 7101.  There is no indication in the record that the 
veteran's albumin levels are not within normal limits.  
Although testing performed in March 2008 confirmed the 
presence of blood in the veteran's urine, there were no 
active signs of infection.  Similarly, VAMC outpatient 
treatment records are negative for findings of albuminuria or 
decreased kidney function.  She has simply been warned that 
there is a potential for kidney damage if she does not 
properly manage her kidney disease and other health issues, 
to include weight control.

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim, and that an increased initial rating for 
service-connected residuals of kidney stones is not warranted  
for the entire claims period.  In denying the claim for a 
rating in excess of 30 percent, the Board has considered 
whether the veteran is entitled to a greater level of 
compensation on an extra-schedular basis.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2008).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993). 

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected kidney stone disease is inadequate.  A comparison 
between the level of severity and symptomatology of the 
veteran's kidney stone disease with the established criteria 
found in the rating schedule for kidney stones 
(nephrolithiasis and/or hydronephrosis) shows that the rating 
criteria reasonably describes the veteran's disability level 
and symptomatology; as discussed above, the rating criteria 
considers the frequency of stone formation, diet and drug 
therapy, and renal dysfunction. 

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the veteran 
has required frequent hospitalizations for her kidney 
disease.  Indeed, it does not appear from the record that she 
has been hospitalized at all for that disability.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  There is 
nothing in the record which suggests that the veteran's 
kidney stone disease in and of itself markedly impacted her 
ability to work.  Moreover, there is no evidence in the 
medical records of an exceptional or unusual clinical 
picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.



ORDER

Entitlement to an initial evaluation of 30 percent for 
service-connected residuals of kidney stones for the period 
from April 10, 1996 to July 9, 2004, is granted, subject to 
the applicable regulations concerning the payment of monetary 
benefits.. 

Entitlement to an increased disability rating in excess of 30 
percent for service-connected residuals of kidney stones is 
denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


